Citation Nr: 1703370	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-23 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression as secondary to a service-connected disability, including lumbar disc disease.

2.  Entitlement to service connection for right knee condition as secondary to a service-connected disability, including lumbar disc disease.

3.  Entitlement to service connection for right hip condition as secondary to a service-connected disability, including lumbar disc disease. 


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of a Veterans Affairs (VA) Regional Office (RO). 

In May 2016 the Veteran presented testimony at a personal hearing conducted at the St. Petersburg RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2014) and who is rendering the determination in this case.  A transcript of this hearing is in the Veteran's claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for depression, a right knee condition and a right hip condition as secondary to a service-connected disability, including lumbar disc disease.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2016). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

1.  Depressive disorder

The Veteran asserts that his depression is due to his service-connected physical disabilities.  

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  § 3.304(b).

The Veteran underwent a VA mental disorders examination in May 2012.  The Veteran reported he had been depressed all his life.  He related prior mental health treatment when he was 15 years old, along with treatment for substance abuse.  The Veteran stated that his physical pain and treatment impaired his occupational and social functioning.  The examiner diagnosed depressive disorder, not otherwise specified, and opined that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in service injury, event or illness.  The examiner based the opinion on the Veteran's report of significant symptoms of depression prior to service.  The examiner further noted that given the magnitude of the Veteran's multiple comorbidities, his preexisting depression had not worsened beyond the expected natural progression as a result of his service-connected disabilities.  

Initially, the Board notes that in this case, the service treatment records, to include the service entrance examination and separation examination reports, contain no complaints history, diagnosis or findings pertaining to a psychiatric disorder.  In September 1993 the Veteran underwent a mental health status evaluation.  The examiner noted no psychiatric disease or disorder warranting disposition through medical channels.  A history of alcohol abuse was noted.  The examiner psychiatrically cleared the Veteran for any administrative actions deemed appropriate by the command.  

Here, there is insufficient evidence establishing that a psychiatric disorder clearly and unmistakably existed prior to service.  The only evidence suggesting that there may have been a pre-existing disorder is the VA examination report of May 2012.  The examiner rendered the opinion as to a pre-existing condition based primarily on the Veteran's reported lay history, as there are no medical documents extant.  Although the Veteran is fully competent to report his past medical history, to include what medical professionals told him, the Board finds that the Veteran's lay reported history regarding the status of his psychiatric disorder, without corroborative evidence, fails to rise to the level of clear and unmistakable evidence that a disorder pre-existed his service.  Accordingly, the presumption of soundness is not rebutted.  Wagner, supra.

In light of this determination, the examination report of record has not addressed the proper theory of entitlement - service connection for depression as secondary to the service-connected lumbar disc disease with radiculopathy of the left lower extremity.   As such, this examination report is not adequate to adjudicate the issue on appeal.

In support of his claim, the Veteran submitted a private psychological evaluation report dated in July 2016.  The report reflects that the Veteran denied ever having been to a psychiatric ward, although he did endorse a history of drug rehabilitation treatment at the age of 16.  The Veteran reported that he stumbled on a tree root in service, which caused his left leg to jam and push into the left hip, injuring his hip and herniating a disc on his back.  He was reportedly treated with physical therapy and electrical current treatment.  As a result of this injury, his left leg, hip and knee were permanently affected and had become increasingly symptomatic resulting in impaired mobility.  He required assistive devices for ambulation.  The Veteran stated that he was unable to walk due to pain.  Due to his inability to walk, along with heavy pain medication, he had gained 90 pounds in 14 months.  The psychologist diagnosed moderate recurrent major depressive disorder.  The psychologist identified numerous psychological stressors, including his service-connected lumbar spine disability and bilateral leg problems, along with nonservice-connected bilateral hip disorders, knee problems, broken ankle and obesity.  The psychologist determined that the Veteran's current depression was related to his inability to walk and dependence on others.  The psychologist noted that the Veteran was in constant pain due to the left leg, hip and knee injuries incurred in the military.  

It appears the private psychologist's opinion is based on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).  Specifically, while the service treatment records document treatment for a back sprain with radicular symptoms incurred while the Veteran was sprinting during a relay race, there is no record of an injury, diagnosis or treatment for a hip, knee or ankle disorder, and more importantly, service connection has not been established for a hip, knee or ankle disability.  

Therefore, the Board finds that additional examination and opinion is necessary for disposition of the claim.

2. Right knee and hip disorders

The Veteran claims entitlement to service connection for current right hip and right knee disabilities as secondary to the service-connected lumbar disc disease with radiculopathy of the left lower extremity.  Specifically, the Veteran has asserted that due to the service-connected lumbar disc disease with radiculopathy of the left lower extremity he developed an altered gait, painful weight-bearing and overuse, which caused and/or aggravated his right knee and hip disabilities.

The Veteran underwent a VA examinations in May 2012 and October 2013 to evaluate his claims for service connection for right knee and hip disorders.  The examiners noted diagnoses of bilateral degenerative joint disease of the hips and knees in 2012.  Following a review of the claims file and an examination of the Veteran, the examiners opined that the Veteran right hip and right knee disabilities were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition because there was no nexus between lumbar degenerative joint disease and knee and hip degenerative joint disease.  The examiners added the Veteran's knee and hip pathology was much more likely related to his weight.  The examiner, however, failed to address the specific contention that the Veteran's altered gait due to the service-connected lumbar disc disease with radiculopathy of the left lower extremity either caused and/or aggravated the Veteran's right knee and hip disorders.  An opinion that something  "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, supra, at 448.

In support of his claims, the Veteran submitted a June 2016 private examination report wherein a physician opined, following a review of medical evidence and an examination of the Veteran, that it was within reasonable bounds of medical probability that the Veteran's lumbar disk disease with left sciatica at least as likely as not, through altered gait, contributed to his degenerative joint disease of the right knee and hip.  The physician indicated that the Veteran should be compensated at a rating of 20 percent for the right hip, and 20 percent for the right knee.  

The Board recognizes the June 2016 positive nexus opinion submitted by the Veteran's private physician, indicating his service-connected lumbar disc disease with radiculopathy of the left lower extremity "contributed" to his current right knee and hip disorder.  However, as noted above, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).  Because the baseline level of severity of his right knee and hip disorders has not been ascertained, particularly in light of the Veteran's multiple nonservice-connected comorbidities, including obesity, knee and foot disorders that may affect his gait and which were not acknowledged by the private physician, the private nexus opinion of record is not sufficient to establish aggravation of a nonservice-connected disease or injury by a service-connected disease or injury.  

Accordingly, the Board finds that neither of the opinions noted above are sufficient to decide the claims for service connection for right knee and right hip disorders on a secondary basis, and further evidentiary development is therefore needed before a decision can be reached on the merits.  Thus, the Board finds that additional examination and opinions are necessary.

Additionally, at the May 2016 Board hearing the Veteran testified that he received Social Security Administration (SSA) disability benefits and such records were relevant to his appeal.  Because SSA disability records have not been obtained, additional development is necessary.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).

On remand, relevant ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records since January 2014 should be obtained and associated with the claims file.

2.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the negative response should be noted in the claims file.

3.  After completion of the foregoing, schedule the Veteran for a VA mental health disorder examination to ascertain the relationship between the Veteran's diagnosed psychiatric disability and his service-connected lumbar disc disease with radiculopathy of the left lower extremity.  The claims folder is to be furnished to the examiner for review in its entirety.  All indicated tests should be conducted and the results reported.  Following a review of the relevant evidence, including the May 2012 VA examination report and the July 2016 private opinion report, the examiner must address the following questions:

(a) Identify all acquired psychiatric disorders currently present, including depression.

(b) For any acquired psychiatric disability diagnosed, including major depressive disorder, is at least as likely as not (50 percent probability or greater) that such disability arose during service or is etiologically related to any incident of service?

(c) If not, please determine whether is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disability diagnosed was caused by his service-connected lumbar disc disease and/or radiculopathy of the left lower extremity?  Please explain why or why not. 

(d) If not caused by the service-connected lumbar disc disease with radiculopathy of the left lower extremity, is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disability diagnosed is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected lumbar disc disease and/or radiculopathy of the left lower extremity?  Please explain why or why not.  

(e) If a permanent worsening of any acquired psychiatric disability diagnosed beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the psychiatric disability beyond the baseline level of that disability that is due to the service-connected lumbar disc disease and/or radiculopathy of the left lower extremity.

4.  Schedule the Veteran for a VA examination to ascertain the relationship between the Veteran's diagnosed right knee and right hip conditions and his service-connected lumbar disc disease with radiculopathy of the left lower extremity.  The claims folder is to be furnished to the examiner for review in its entirety.  All indicated tests should be conducted and the results reported.  Following a review of the relevant evidence, including the May 2012 VA examination report and the June 2016 private opinion report, the examiner must address the following questions:

(a) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diagnosed right knee condition was caused by his service-connected lumbar disc disease and/or radiculopathy of the left lower extremity, to include any gait disturbance and weight shifting?  Please explain why or why not. 

(b) If not caused by the service-connected lumbar disc disease with radiculopathy of the left lower extremity, is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diagnosed right knee condition is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected lumbar disc disease and/or radiculopathy of the left lower extremity, to include any gait disturbance and weight shifting?  Please explain why or why not.  The examiner should address the June 2016 private opinion.  

(c) If a permanent worsening of the Veteran's right knee disability beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the right knee disability beyond the baseline level of that disability that is due to the service-connected lumbar disc disease and/or radiculopathy of the left lower extremity.

(d) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diagnosed right hip condition was caused by his service-connected lumbar disc disease and/or radiculopathy of the left lower extremity, to include any gait disturbance and weight shifting?  Please explain why or why not. 

(e) If not caused by the service-connected lumbar disc disease with radiculopathy of the left lower extremity, is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diagnosed right hip condition is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected lumbar disc disease and/or radiculopathy of the left lower extremity, to include any gait disturbance and weight shifting?  Please explain why or why not.  The examiner should address the June 2016 private opinion.  

(f) If a permanent worsening of the Veteran's right hip disability beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the right hip disability beyond the baseline level of that disability that is due to the service-connected lumbar disc disease and/or radiculopathy of the left lower extremity.

The examiner must provide complete rationales for all opinions and conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




